BOWEN, Judge.
The defendant was indicted and convicted for the murder of his wife. Sentence was twenty years’ imprisonment.
The only errors raised on appeal concern the failure of the trial judge to give three written charges requested by the defendant. Because the defendant did not object to the judge’s failure to give his written charges and state the grounds of his objection, any alleged error has not been preserved for review. Allen v. State, 414 So.2d 989 (Ala. Cr. App., 1981), affirmed, Ex parte Allen, 414 So.2d 993 (Ala., 1982).
The judgment of the circuit court is affirmed.
AFFIRMED.
All Judges concur.